           Case 3:20-cv-00213-MMD-WGC Document 3 Filed 08/19/20 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 THOMAS WILLIAMS                                            Case No.: 3:20-cv-00213-MMD-WGC
   Aka MALIK ALI EL-BEY,
 4                                                                             Order
        Plaintiff
 5
   v.
 6
   UNITED STATES OF AMERICA, et. al.,
 7
        Defendants
 8

 9
            Plaintiff is an inmate within the Nevada Department of Corrections (NDOC), housed at
10
     Northern Nevada Correctional Center (NNCC), and filed his civil rights complaint pursuant to 42
11
     U.S.C. § 1983. (ECF No. 1-1.) The Local Rules of Practice for the District of Nevada provide:
12
     “Any person who is unable to prepay the fees in a civil case may apply to the court for authority
13
     to proceed in forma pauperis (IFP). The application must be made on the form provided by the
14
     court and must include a financial affidavit disclosing the applicant’s income, assets, and
15
     liabilities.” LSR 1-1. When a prisoner seeks to proceed without prepaying the filing fee, in
16
     addition to filing the affidavit, the prisoner is required to submit a certified copy of the trust fund
17
     account statement (or institutional equivalent) for the six-month period immediately preceding
18
     the filing of the complaint. The statement must be obtained from the appropriate official at the
19
     prison or detention facility where the prisoner is or was confined. 28 U.S.C. § 1915(a)(2).
20
            When a prisoner brings a civil action IFP, the prisoner is still required to pay the full
21
     amount of the filing fee. The court is required to assess, and when funds exist, collect an initial
22
     partial payment of 20 percent of the greater of: (A) the average monthly deposits in the
23
     prisoner’s account or (B) the average monthly balance in the prisoner’s account for the six-
          Case 3:20-cv-00213-MMD-WGC Document 3 Filed 08/19/20 Page 2 of 3



 1 month period immediately preceding the filing of the complaint. Thereafter, whenever the

 2 prisoner’s account exceeds $10, the prisoner must make monthly payments of 20 percent of the

 3 preceding month’s income credited to the prisoners account until the filing fees are paid. The

 4 funds are to be forwarded by the agency having custody of the prisoner. 28 U.S.C. § 1915(b)(1),

 5 (2).

 6         The regular filing fee is $400, consisting of the $350 filing fee and a $50 administrative

 7 fee. If an inmate does not qualify for IFP status, he must pay the full $400 filing fee. If the

 8 inmate qualifies for IFP status, the $50 administrative fee is waived, and the inmate will only pay

 9 the $350 filing fee over time.

10         The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP

11 for an inmate. Plaintiff has 30 days from the date of this Order to either file his completed IFP

12 application and financial certificate or pay the full $400 filing fee.

13         Once Plaintiff has filed his completed IFP application and financial certificate or paid the

14 filing fee, the court will screen the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) or 28 U.S.C.

15 § 1915A, or both. Both require dismissal of a complaint, or any portion thereof, that is frivolous

16 or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

17 against a defendant who is immune from such relief. If the complaint is dismissed on screening,

18 there will be no refund of the filing fee, and an inmate proceeding IFP is still required to pay the

19 $350 filing fee over time.

20

21

22

23



                                                      2
          Case 3:20-cv-00213-MMD-WGC Document 3 Filed 08/19/20 Page 3 of 3



 1

 2         If Plaintiff fails to timely file a completed IFP application and financial certificate or pay

 3 the filing fee, this action will be dismissed.

 4 IT IS SO ORDERED.

 5 Dated: August 19, 2020

 6                                                            _________________________________
                                                              William G. Cobb
 7                                                            United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
